 1                                                             CL~f'~:. 'J 9 ~~`~~   _.
                                                                                     ^T CL~URT

 2
 3
                                                             CENTi~;;l DIDiRICT  LIFORNIA
 4                                                           EASTE;2N DIVISIOI~~B~DEPUTY

 5
 6.
 7.
 S                                 UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AN1,~RICA,                      Case No.: ~~":('~'~,~ ~~"' 3'~?~►i~
11
                             Plaintiff,                ORDER OF DETENTION PENDING
12                                                     FURTHER REVOCATION
                     v.                                PROCEEDINGS
13                                                     (FED. R. CRIM. P. 32.1(a)(6); 18
14
             s~~~►                    ~                U.S.C. § 3143(a)(1))
                             Defendant.
15
16          The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the ~p                                  District of

18 ~~~~1/~ for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20          Having conducted a detention hearing pursuant to Federal Rule of Criminal
21    Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~ The defendant has riot met his/her burden of establishing by clear and
23             convincing evidence that he/she is not likely to flee if released under. l8
24             U.S.C. § 3142(b) or (c). This finding is based on the following:
25            (information in the Pretrial Services Report and Recommendation
26             (~ ' formation in the violation petition and reports)
27             (          the defendant's nonobjection to detention at this time
28             ( )        other:


                                                   1
 1           a    or
 2 B. (,     The defendant has not met his/her burden of establishing by clear and          ',

 3           convincing evidence that he/she is not likely to pose a danger to the safety
 4           of any other person or the community if released under 18 U.S.C.
 5           § 314 b)or (c). This finding is based on the following:
 6          ('    ' formation in the Pretrial Services Report and Recommendation
 7          (      information in the violation petition and reports)
 S          (y~the defendant's nonobjection to detention at this time
 9           O     other:
10
11   IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13                                               ~~
                                                  ''
                                                   'a'
                                                     ~
14 Dated: 4~~,{ ~~
15                                        UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             2
